Citation Nr: 0104944	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-24 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinea pedis, with tinea unguium of the right 
great toe (claimed as jungle rot).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
September 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision from a Department of 
Veterans Affairs (VA) Regional Office (RO), which established 
service connection for bilateral tinea pedis, effective 
November 17, 1998, with tinea unguium of the right great toe 
(claimed as jungle rot), and assigned a 10 percent 
evaluation.  In connection with his appeal, the veteran 
testified via videoconference before the undersigned member 
of the Board in March 2000; a transcript of that hearing is 
associated with the claims file.  The veteran accepted such 
in lieu of an "in-person" hearing before a Board member.  See 
38 C.F.R. § 20.700(e) (2000).  

The Board notes that additional relevant evidence was 
submitted at the hearing in March 2000.  The veteran and his 
representative waived initial consideration by the RO under 
the provisions of 38 C.F.R. § 20.1304(c).  

At the hearing, the veteran's representative contended that 
the veteran was unable to wear shoes as a result of the 
condition of his feet, which prevented him from working.  The 
veteran appears to be raising the issue of entitlement to a 
total rating based on individual unemployability (TDIU).  He 
has also raised the issue of educational benefits.  These 
issues are referred to the RO for the appropriate action.  


FINDING OF FACT

The veteran's bilateral tinea pedis with tinea unguium of the 
right great toe is manifested by no more than exfoliation, 
exudation or itching of the feet, without constant exudation 
or itching, extensive lesions or marked disfigurement.  


CONCLUSION OF LAW

The criteria to warrant assignment of an evaluation in excess 
of 10 percent, for tinea pedis, with tinea unguium of the 
right great toe (claimed as jungle rot) have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7813 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA outpatient treatment records dated from June 1998 to 
February 1999 show that the veteran complained of itching, 
redness, blisters, dryness and scaling of both feet.  In a 
record of treatment, dated in June 1998, he gave a history of 
a constant foot rash for the previous 10 years.  The 
assessment was that he probably had a fungal infection of the 
toenails and scaling of the plantar surface of the feet, 
coupled with tinea.  The diagnosis was tinea unguium.  
Neurological evaluation in August 1998 revealed that the 
protective threshold was intact, bilaterally.  No deformation 
was noted.  Some of the toenails were noted to be thick and 
yellow.  There was thickening of the skin on the plantar 
aspect, bilaterally.  Moderate erythema, without boils or 
open lesions, was noted.  

The assessments were tinea pedis and onychomycosis.  In 
November 1998, the veteran's toenails were noted to be thick, 
yellow, and dystrophic.  Xerosis of the plantar skin was 
noted, bilaterally.  The record indicates that there were no 
macerations, bilaterally.  The assessments were onychomycosis 
of the toes and tinea pedis.  Neurologic examination of the 
feet in February 1999 again disclosed that the protective 
threshold was intact.  Physical examination revealed red and 
scaly skin on his feet, bilaterally, with thick, dystrophic, 
elongated nails.  The assessments in March 1999 were chronic 
onychomycosis and tinea pedis.  The examiner noted that the 
condition had been unresolved with the use of topical and 
oral medications.  

On VA examination in March 1999, the veteran gave a history 
of "jungle rot" on both feet and of the left great toenail 
during service in 1988.  He stated that the onset followed 
service in Central America, where he walked through swamps 
and developed burning, itching and scaling of the skin and 
discoloration of the toes.  The veteran complained of 
constant and unremitting symptoms, to include itching and 
pain, discoloration of the left great toenail, and a rash on 
the souls of the feet described as scaly and exfoliating.  He 
also reported that he had a deformed, abnormally grown, great 
left toenail.  

Physical examination revealed a generalized skin disease 
confined to the area of the bilateral feet in the form of a 
scaly, erythematous rash consistent with tinea pedis.  The 
examiner reported that the rash mainly engulfed the 
interdigital area in between the toes and on the souls of 
both feet.  There was evidence of exfoliation, but no 
ulceration.  The report notes that there was some crusting.  
The examiner reported that the skin condition was not 
associated with any systemic disease and was not a 
manifestation of a nervous condition.  The report notes that 
there was a greenish discoloration of the right great toenail 
with evidence of a hypertrophic pattern of growth of the 
right great toenail.  The examiner reported that there was no 
evidence of paronychia or other evidence of other acute 
inflammation of the periungual areas.  

The diagnoses were tinea unguium of the right great toenail 
and tinea pedis of the plantar aspect of both feet.  The 
examiner stated that the diagnoses were based subjectively on 
the basis of the veteran's reported symptomatology of pain 
and itching as well as a scaly rash on both feet, and on 
observation of discoloration of his right toenail.  The 
report notes that the symptomatology, coupled with visual 
examination of the feet, confirmed the diagnoses.  The 
examiner concluded that the skin condition was not 
disfiguring.  He stated that the veteran grossly exaggerated 
his symptoms.  Photographs were associated with the report.  

By rating decision dated in May 1999, the RO established 
service connection for tinea pedis, bilaterally, with tinea 
unguium of the right great toe.  A 10 percent evaluation was 
assigned.  

At the time of the videoconference hearing in March 2000, the 
veteran testified that he had daily and constant symptoms in 
association with his foot disorder, to include ulcers, 
blisters, scaling, redness, and itching on both of his feet.  
Transcript at 6 & 9.  He stated that he had tried three 
different oral medications, as well as topical ointments, 
with no improvement.  Transcript at 5-6.  He testified that 
he had had to take correspondence classes in 1990 in lieu of 
classroom instruction because his bilateral foot condition 
prevented him from wearing socks or shoes as his feet got 
warm and sweaty.  Transcript at 7.  He indicated that he was 
seeking a 100 percent disability rating.  Transcript at 10.  

VA outpatient treatment records dated from June 1999 to 
October 1999 show that the veteran continued to complain of 
itching and burning of his feet.  A June 1999 follow-up 
treatment record for tinea with severe itch, shows that he 
had thickened, dystrophic, brittle, discolored, and elongated 
nails.  The assessment was tinea.  A September 1999 record of 
treatment reveals that on physical examination, he had 
discolored nails and hyperkeratosis.  Noninflammatory scaling 
on the sides of the feet and the 5th web spaces was noted.  
In October 1999, the veteran was seen at the podiatry clinic 
for complaints of severe recalcitrant tinea pedis and 
onychomycosis.  Physical examination revealed scaly skin in 
the 3rd and 4th interspaces on the right and 4th insterspace on 
the left, thick, crumbly, yellow, lytic nails, clearing 
proximally.  The assessments were tinea pedis and 
onychomycosis.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court discussed the 
concept of "staged" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126- 28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7 (2000). All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2000).

Pertinent schedular criteria provide that dermatophytosis is 
evaluated as eczema under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7806.  As with eczema, the evaluation will 
depend upon the location and extent of the disease and the 
repugnant disfigurement or other disabling characteristics of 
the manifestations of the disease, unless otherwise provided.  
38 C.F.R. Part 4, Diagnostic Code 7813 (2000).

38 C.F.R. § 4.118, Diagnostic Code 7806 pertains to the 
evaluation of eczema.  With slight, if any, exfoliation, 
exudation or itching, and if on a nonexposed surface or small 
area, a zero percent evaluation is warranted.  With 
exfoliation, exudation or itching and if involving an exposed 
surface or extensive area, a 10 percent evaluation is 
assigned.  A 30 percent evaluation is assigned where there is 
exudation or constant itching, extensive lesions, or marked 
disfigurement, and a 50 percent evaluation is assigned where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the condition is 
exceptionally repugnant.  A note to 38 C.F.R. § 4.118 (2000) 
provides that the most repugnant conditions may be submitted 
for central office rating with several unretouched 
photographs.


Analysis

The RO has informed the veteran by its letters, the statement 
of the case, and the supplemental statement of the case; of 
the evidence needed to substantiate his claim, and has also 
advised him of the evidence it has obtained and of any 
evidence he should obtain.  The RO has also repeatedly sought 
to obtain all records of treatment reported by the veteran.  
Further, it has afforded him a VA examination.  The Board 
finds that these efforts have resulted in compliance with the 
notice and duty to assist requirements of current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  Under the law, no further assistance is 
required prior to adjudication of this claim.

It does not appear that the veteran's service medical records 
have been associated with the claims folder.  The Board notes 
that the evaluation of the veteran's disability is dependent 
mainly on the status of his disability since November 1998, 
the effective date of service connection, and that records 
from the veteran's period of service in the 1980s would be of 
limited probative value.  Accordingly, the Board finds that 
it can adjudicate his claim without the service medical 
records..  The VA outpatient records and VA examination 
report are contemporaneous with the veteran's claim for an 
increase and contain sufficient medical evidence to decide 
the claim.  Thus, the Board has met its duty to assist.  

The veteran's service-connected bilateral tinea pedis with 
tinea unguium of the right great toe has been evaluated by 
the RO as 10 percent disabling under 38 C.F.R. § 4.119 
(2000), Diagnostic Code 7813.  That diagnostic code in turn, 
provides for evaluation of the disability in accordance with 
the criteria contained in 38 C.F.R. § 4.119, Diagnostic Code 
7806 (2000).  A higher disability rating requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

The evidence in this case does not support a 30 percent 
evaluation.  VA outpatient records show that in August 1998, 
there were no boils or open lesions.  No maceration was noted 
in November 1998.  The March 1999 VA examination report as 
well as VA outpatient records, show that the veteran's tinea 
pedis was confined to his feet, particularly, the plantar 
aspect of the feet.  

While the evidence shows discoloration and abnormal growth of 
some of the toenails, the March 1999 VA examiner specifically 
stated that the condition of the veteran's feet was not 
disfiguring.  Further, that examiner stated that the 
veteran's bilateral foot disorder was not associated with any 
systemic disease and was not a manifestation of a nervous 
condition.  

The veteran has testified that he experiences constant 
itching, and an exfoliating rash.  However he has not bee 
shown to have exudation on any of the examinations since the 
effective date of the grant of service connection.  He has 
been found to grossly exaggerate his symptoms, and the Board 
observes that he did not exhibit symptoms of itching during 
the hearing on appeal.  

The Board finds that the veteran does not meet any of the 
schedular criteria for an evaluation in excess of 10 percent 
for bilateral tinea pedis with tinea unguium of the right 
great toe during any period since the effective date of the 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. §§ 4.7, 4.118, Code 7813.  

The veteran has testified that he has been unable to take 
classes in public due to the fact that his skin disease 
prevents him from wearing shoes.  This contention can be 
construed as raising the question of entitlement to an 
extraschedular evaluation. 

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the November 1999 statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The record shows that his skin disease has not required any 
periods of hospitalization.  It cannot be said that the 
veteran's disability has required frequent periods of 
hospitalization.  The veteran has reported that he has been 
unable to wear shoes, and has thus experienced interference 
with school and employment.  However, the veteran has been 
able to make public appearances at the hearing on appeal, at 
the examination, and for outpatient treatment.  No examiner 
has reported symptoms precluding the veteran from wearing 
shoes, nor has any examiner apparently recommended special 
orthopedic shoes or appliances.  Finally, since the veteran 
is not currently employed, his skin disease could not cause 
marked interference with his employment.  Therefore, the 
Board concludes that the veteran does not meet the criteria 
for an extraschedular evaluation.


ORDER

An initial evaluation in excess of 10 percent for bilateral 
tinea pedis, with tinea unguium of the right great toe, is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

